DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 Response to Amendment
The amendment filed 05/16/2022 has been entered. Applicant has amended claims 1, 10, and 18. No claims have been cancelled or added. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 05/26/2022, with respect to the rejection(s) of claim(s) 1-8 and 10-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Baggett et al (US 2017/0116275). Baggett teaches the amended limitations concerning the second access path in the independent claims as seen below in the current rejection. 
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2017/0017686) in view of Kondiles et al (US 2021/0240713) and Baggett et al (US 2017/0116275).
Regarding claim 1, Feng teaches a computer-implemented method comprising: collecting, by one or more processing units, a plurality of real values of an access path factor during a specified time period, one of the real values being generated when a query is executed on a first access path ([0034] - System statistics (also known as workload statistics) are a form of dynamic metadata that includes information about operating resource consumption of database 122 (e.g., CPU usage, read/write time of the disks) that may change the resource usage weights. Access path optimizer program 200 may also gather fixed object statistics that provide performance information (e.g., workload) on the tables and respective indexes within database 122. Access path optimizer program 200 may retrieve short-period statistics, long period statistics, and/or real-time statistics with respect to the system statistics and fixed object statistics for the access paths); generating, by one or more processing units, at least one second access path for the query, based on the plurality of real values of the access path factor ([0037] - Access path optimizer program 200 utilizes the system statistics to update the cost calculations associated with the access paths that may impact the access path selected at runtime (e.g., may result in changes in the lowest cost access path as changes occur within the system statistics)); and identifying, by one or more processing units, an optimal access path for the query from the first access path and the at least one second access path (Figure 2, 216 – Select Lowest access path for execution).  
Feng does not explicitly wherein the generating further comprises: dividing, by one or more processing units, the specified time period into a plurality of time segments, based on a frequency distribution of executing the query, wherein a clustering algorithm is applied against the frequency distribution.
Kondiles teaches wherein the generating further comprises: dividing, by one or more processing units, the specified time period into a plurality of time segments, based on a frequency distribution of executing the query, wherein a clustering algorithm is applied against the frequency distribution ([0126] - he embodiments of node 37 illustrated in FIGS. 24A-24K are operable to schedule retrieval and/or processing of a plurality of segments required for execution of one or more queries over a plurality of sequential time slices. In particular, the retrieval and/or processing of segments can be scheduled based on maximizing and/or otherwise optimizing drive utilization of a plurality of drives storing the plurality of segments.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Feng to include teaches wherein the generating further comprises: dividing, by one or more processing units, the specified time period into a plurality of time segments, based on a frequency distribution of executing the query, wherein a clustering algorithm is applied against the frequency distribution as taught by Kondiles. It would be advantageous to monitor the buffer in order to ensure the correct query path is executed due to different systems load during the day as taught by the cited section of Kondiles.
	Feng in view of Kondiles does not explicitly teach wherein the at least one second access path is calculated based on an average value of a filter factor, an average value of pre- fetch efficiency, and the average value of a buffer pool hit ratio.
Baggett teaches wherein the at least one second access path is calculated based on an average value of a filter factor, an average value of pre- fetch efficiency, and the average value of a buffer pool hit ratio ([0008] Random sampling of literals has also been explored, whereby either a single weighted. average access path is produced or one access path per literal set. [0042] FIG. 3 is a flow diagram representing an exemplary database query process 300. In operation 310, query process 300 generates an access plan based on default filter factor estimates given the predicates presented in the query statement. In one embodiment, the average filter factor is computed for each index and access plan selector component 272 may select the index having the lowest cost based on the filter factor estimates.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Feng in view of Kondiles to include wherein the at least one second access path is calculated based on an average value of a filter factor, an average value of pre- fetch efficiency, and the average value of a buffer pool hit ratio as taught by Baggett. It would be advantageous to improve future execution of the access plans and to mark indexes that are continually discarded as taught by Baggett [0054].
Regarding claim 2, Feng teaches wherein generating the at least one second access path for the query comprises: calculating, by one or more processing units, an average value of the access path factor based on the plurality of real values ([0037] - In step 214, access path optimizer program 200 recalculates the costs associated with the access paths based on the system statistics); and calculating, by one or more processing units, the at least one second access path based on the average value of the access path factor ([0027] - Access path optimizer program 200 calculates an overall total cost for each of the access paths by multiplying calculated CPU cost and the I/O cost by resource usage weights and combining the results. For example, total cost=CPU Cost*weight+I/O Cost*weight).  
Regarding claim 3, Feng teaches wherein identifying the optimal access path for the query comprises: replaying, by one or more processing units, a run-time environment under which the query is executed on the first access path (Figure 2, 210 – Exit Bind Time and enter Runtime); calculating, by one or more processing units, execution costs associated with executing the query on the first access path and the at least one second access path under the run-time environment ([0033] - Access path optimizer program 200 determines whether actions that occur during bind time are complete, and whether query 116 is ready to execute utilizing the lowest cost access path. For example, access path optimizer program 200 completes preparation of the statements to perform query 116 (e.g., no other additional statements remain to prepare), identifies the specified number of access paths (e.g., five of five access paths identified), and a connection to database 122 is present); and P201904725US0122identifying, by one or more processing units, one of the first access path and the at least one second access path which has the lower execution cost, as the optimal access path ([0033] - If access path optimizer program 200 determines database client program 114 enters runtime (decision 210, yes branch), then access path optimizer program 200 selects the lowest cost access path for execution (step 216)).  
Regarding claim 4, Feng teaches further comprising: executing, by one or more processing units, the query on the optimal access path during a further time period corresponding to the specified time period ([0036] - In some other embodiment, access path optimizer program 200 may retrieve the system statistics on a time-based interval (e.g., retrieves system statistics that are calculated based on predefined settings and available when the time-based interval occurs) during bind time. For example, the system statistics include long-period statistics that are calculated every hour and real-time statistics. Access path optimizer program 200, however, retrieves system statistics every minute during the bind time).  
Regarding claim 5, Feng wherein generating the at least one second access path for the query comprises: calculating, by one or more processing units, an average value of the access path factor based on the plurality of real values of the access path factor within the time segment ([0037]- In step 214, access path optimizer program 200 recalculates the costs associated with the access paths based on the system statistics. During bind time, the system statistics may change, and access path optimizer program 200 may identify resource usage weight changes); and calculating, by one or more processing units, the at least one second access path based on the average value of the access path factor ([0037] - Access path optimizer program 200 utilizes the system statistics to update the cost calculations associated with the access paths that may impact the access path selected at runtime (e.g., may result in changes in the lowest cost access path as changes occur within the system statistics). After recalculating the costs of the access paths, access path optimizer program 200 separately stores the recalculated costs in memory).  
Regarding claim 6, Feng wherein identifying the optimal access path for the query comprises: for each of the time segments: replaying, by one or more processing units, run-time environment under which the query is executed on the first access path within the time segment (Figure 2, 210 – Exit Bind Time and enter Runtime); calculating, by one or more processing units, execution costs associated with executing the query on the first access path and the at least one second access path([0033] - Access path optimizer program 200 determines whether actions that occur during bind time are complete, and whether query 116 is ready to execute utilizing the lowest cost access path. For example, access path optimizer program 200 completes preparation of the statements to perform query 116 (e.g., no other additional statements remain to prepare), identifies the specified number of access paths (e.g., five of five access paths identified), and a connection to database 122 is present); and P201904725US0123identifying, by one or more processing units, one of the first access path and the at least one second access path which has the lower execution cost, as the optimal access path ([0033] - If access path optimizer program 200 determines database client program 114 enters runtime (decision 210, yes branch), then access path optimizer program 200 selects the lowest cost access path for execution (step 216)).  
Regarding claim 7, Feng teaches further comprising: saving, by one or more processing units, the first access path and the at least one second access path for each of the time segments into a catalog table ([0037] - After recalculating the costs of the access paths, access path optimizer program 200 separately stores the recalculated costs in memory); and setting, by one or more processing units, the optimal access path as active ([0038] - Access path optimizer program 200 completes upon entering runtime and sending the lowest cost access path to database client program 114. Upon receipt of the lowest cost access path, database client program 114 executes query 116 to acquire the data from database 122).  
Regarding claim 8, Feng teaches further comprising: for a further time period corresponding to the specified time period, pre-loading, by one or more processing units, the optimal access path corresponding to each of the time segments from the catalog table, before a start of each of the time segments (Figure 2, 208-214); and executing, by one or more processing units, the query on the optimal access path during each of the time segments([0038] - Access path optimizer program 200 completes upon entering runtime and sending the lowest cost access path to database client program 114. Upon receipt of the lowest cost access path, database client program 114 executes query 116 to acquire the data from database 122).  .  
Claims 10-20 are rejected using similar reasoning seen in the rejection of claim 1-9 due to reciting similar limitations but directed towards an apparatus and computer program product.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2017/0017686) in view of Kondiles et al (US 2021/0240713) and Baggett et al (US 2017/0116275) as applied to claim 1 above, and further in view of Williamson (US 2019/0303476).
Regarding claim 9, Feng in view of Kondilesand Baggett does not explicitly teach wherein the access path factor comprises a buffer pool hit ratio, wherein a value of the buffer pool hit ratio is calculated as a number of data pages found in a buffer pool divided by an actual number of data pages.
Williamson teaches wherein the access path factor comprises a buffer pool hit ratio, wherein a value of the buffer pool hit ratio is calculated as a number of data pages found in a buffer pool divided by an actual number of data pages ([0044] At some point, for example, prior to, during, or subsequent to receiving a records request from an application, a hit ratio for the buffer can be tracked (406). The hit ratio tracks the number of hits to a buffer the application experiences. One way to track the hit ratio is to determine a number of times a buffer has been used by an application before the buffer is flushed. For example, if nine out of ten rows of data are found in the buffer, then a hit ratio of 9/10 can be used for buffer management).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Feng in view Kondiles and Baggett to include wherein the access path factor comprises a buffer pool hit ratio, wherein a value of the buffer pool hit ratio is calculated as a number of data pages found in a buffer pool divided by an actual number of data pages as taught by Williamson. It would be advantageous to monitor the buffer in order to ensure the buffer is being efficiently used by the system as taught by the cited section of Williamson.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166